Citation Nr: 1731033	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 

5.  Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1985.  He also had additional unverified Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for arthritis, diabetes, depression and anxiety, fibromyalgia, and denied to reopen the claim for a stomach condition. 

Regarding the characterization of the claim for an acquired psychiatric disorder, although the Veteran initially submitted a claim of service connection for depression and anxiety alone, his medical record indicates diagnoses for other psychiatric disorders, to include alcohol dependency.  The Board, therefore, has re-characterized the depression and anxiety claim to include entitlement to service connection for an acquired psychiatric disorder in order to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for a stomach condition (reopened), arthritis, an acquired psychiatric disorder, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 1985 rating decision that denied entitlement to service connection for a stomach condition was not appealed, nor was new and material evidence received within the one-year appeal period.

2.  The evidence received since the May 1985 rating decision regarding a stomach condition is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach condition.  

3.  No disease or chronic symptoms of diabetes mellitus were manifested during service or were continuously manifested in the years after service, and diabetes was not manifested to a degree of ten percent within one year of service separation.

4.  Diabetes did not have its onset during active service.


CONCLUSIONS OF LAW

1.  The May 1985 rating decision denying the claim for service connection for stomach condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the May 1985 rating decision is new and material to the claim for entitlement to service connection for a stomach condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria to establish service connection for diabetes are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no prejudice in the Board adjudicating this portion of the claim because the Board is taking action favorable to the Veteran by reopening the claim; to this extent only, that appeal is allowed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, discussion of whether the duty to notify was met with respect to this claim is unnecessary.

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes his service treatment records (STRs), service personnel records, post-service treatment records, Social Security Administration (SSA) records, and his contentions in support of the claim. 

The Veteran has not been afforded a VA examination in connection with his claim for diabetes.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Although the record contains a current diagnosis of diabetes mellitus type II, a VA examination is not required because as discussed in detail below, there is no evidence demonstrating that the Veteran had any treatment or symptoms of diabetes in service and there is no competent evidence even suggesting that the currently diagnosed diabetes may be associated with service or a current service-connected disability.  See McClendon, supra.  Therefore, VA was not required to conduct an examination of the Veteran's diabetes.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

Petition to Reopen Previously Denied Service Connection Claim

The Veteran seeks to reopen a previously denied service connection claim for a stomach condition. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a May 1985 rating decision denied the Veteran's original service connection claim for an invasive diarrhea claimed as stomach condition.  The claims file at that time included the Veteran's service treatment records (STRs) and claim for compensation form.  The RO determined that service connection was not warranted as the in-service condition was acute and transitory and separation examination failed to disclose any residuals.  The decision further added that no further action may be taken on the Veteran's claim unless evidence establishing continuity and resultant present existence residuals of the disability treated during service.  The Veteran did not appeal this rating decision and it therefore became final.

The Veteran sought to reopen his stomach claim in November 2007.  The RO, in its July 2008 rating decision, declined to reopen the claim and this appeal ensued.  

The evidence received after the final May 1985 rating decision includes additional statements from the Veteran, a hearing transcript, and post-service medical evidence.  The Veteran, in his statements, indicated that he had stomach problems in-service that continued after service until the present.  His statements are also shown in his medical evidence on file.  The credibility of the newly received evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection.  See Justus, supra.  Presuming credible the Veteran's current statements that his stomach problem was continuous since service and that he believes it is all related to his in-service hospitalization, such evidence constitutes material evidence.  Moreover, his contentions are new in that they have not yet been considered by the RO.  Accordingly, the claim of entitlement to service connection for a stomach disability will be reopened.  However, as discussed in further detail below, further development is needed prior to analyzing the merits of the claim.

Service Connection Applicable Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Another theory of entitlement for service connection is when the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, diabetes is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Competency of evidence differs from weight and credibility.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-09 (2007). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).
Service Connection for Diabetes - Analysis 

As an initial matter, the Board finds that the Veteran is diagnosed with diabetes mellitus, type II.  

The Veteran maintains such disability is a result of his active duty service and that he experienced symptoms related to diabetes continuously since service and was prescribed medication for the disability.  

However, for the reasons expressed below, the Board finds that the preponderance of the evidence is against the claim.

The Board finds that no endocrine disease or chronic symptoms of diabetes occurred or manifested during service.  The Veteran's service treatment records show no endocrine symptoms, treatment, or diagnoses referable to diabetes.  The Veteran's STRs are silent as to any complaints or diagnosis of any symptoms related to diabetes.  In December 1984, he signed a document electing to not undergo a service separation examination.  The evidence does not otherwise show any diabetes symptoms or diagnosis at separation.

Post-service, the Veteran had negative results for high blood sugar in 1992, 1998, and 2001.  He also denied high blood sugar by selecting "no" during these times.   
A thorough review of the Veteran's records reveals that, in August 2000, over 15 years after separation from service, his blood sugar levels were recorded as 170mg/dl, but no diagnosis of diabetes.  See August 2000 DD form 2808.  In 2005, when during a reenlistment examination for the Reserves, it was stated that the Veteran "has one or more abnormal findings" of blood sugar.  

A definite diagnosis of diabetes is not shown in the record until 2007, which is approximately 22 years after the Veteran's service separation.  See November 2007 MOPC DIABETES SIGMA CLINIC; see also November 2007 VA diabetic VA treatment record (showing first diagnosis of diabetes was "less than a year ago").  This gap of over two decades since service weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Even considering the earlier elevated blood sugar reading in August 2000, such findings were still recorded approximately 15 years after separation.  The Board finds that the symptoms of diabetes were not chronic during service, continuous since service, and his diabetes did not manifest to any degree during the first post-service year.  Therefore, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent evidence of a nexus between the Veteran's current diabetes and his active service.  The Veteran has not presented a medical opinion relating the Veteran's diabetes to his period of service. 

The only evidence of record supporting the contention that the Veteran's diabetes is etiologically related to active service is lay evidence submitted by the Veteran, which states only his belief that his diabetes is related to his active.  However, the Veteran's lay statements as to etiology are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service.  A diagnosis of diabetes requires clinical blood tests findings and an opinion of etiology requires knowledge of the medical complexities of diabetes, and would involve objective clinical testing and expertise that the Veteran is not shown competent to perform.  The lay statements of record attributing the Veteran's diabetes to service are outweighed by the lay and medical evidence of record showing no diabetic symptoms, diagnosis, or treatment for decades since service separation.

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the Veteran's diabetes was not incurred in service, and was not otherwise related to service.  As the Veteran has not presented competent evidence showing that the Veteran's diabetes is related to service, the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claims, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2016).  Therefore, service connection for diabetes is denied.

ORDER

New and material has been received to reopen a service connection claim for a stomach condition; to this extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

With regards to the Veteran's reopened stomach condition claim, an addendum is needed to help resolve the etiology of the Veteran's stomach disability and provide him with VA examinations in relation to the remaining service connection claims. 

The Veteran was afforded VA stomach examinations in April 2008 and November 2011.  The April 2008 examination did not include an etiology opinion.  Moreover,  the negative opinion of the November 2011 VA examiner that the in-service hospitalization is not related to the current diagnosis failed to consider the Veteran's lay assertions that his stomach problems were continuous since service separation.  An updated opinion is therefore needed. 

With regards to the Veteran's claim for arthritis, the record reveals that the Veteran was diagnosed with moderate to severe arthritis of the neck and shoulder, just two years after separation from service and the Veteran feels that it is related to service.  Under these circumstances, the Board finds that an examination and medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Similarly, as to the Veteran's mental health claim, a VA examination is needed.  The Board notes that the Veteran testified in front of a DRO in 2011 and asserted that he was worried to complain of his mental state and otherwise seek medical help during service because as a "Boricua" in the military in the 1980s, other soldiers and commanders would "make it difficult" for him.  Under these circumstances, the Board finds that a mental health examination and medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claim for fibromyalgia, an additional VA examination is needed.  Although the Veteran was afforded a VA examination in April 2008, no etiology opinion was provided.  Accordingly, the Board finds that a new VA examination is necessary to resolve this claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare providers who treated the Veteran for the above service connection claims. 

**It is helpful if the any new evidence received is translated into English by official means. **

3.  Then, regardless of whether or not additional evidence is received, return the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's stomach condition.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, specifically to include any additional records received since the last examination in November 2011, the examiner is asked to:

(a) Clarify the currently diagnosed stomach disability.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current stomach disability had its onset during service or is otherwise related to it, including his in-service hospitalization.  
 
While a complete review of the record is imperative, attention is called to the following: 

(i) The Veteran's 1984 in-service hospitalization for stomach problems to include invasive diarrhea. 

(ii) 1984 positive guaiac test which does not seem to have been interpreted. 

(iii)  The Veteran's lay assertions of his continuous stomach issues since separation from service. 

(iv)  A letter from Dr. J.W.B.T. from August 2011 indicating 1986 treatment and diagnosis of IBS.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

2.  Provide an examination to the Veteran to determine the likely etiology of his currently diagnosed arthritis of the shoulders and lumbar spine.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file the examiner is asked to:

Provide an opinion as to whether it as likely not (50 percent or greater) that any identified arthritic disorder had its onset during active service or is otherwise related to it. 

While a complete review of the record is imperative, attention is called to the following: 

(i) A note from Dr. L.O.M.F indicating that underwent testing and was diagnosed with moderate to severe arthritis in 1987, only two years after separation from service. 

(ii) Outpatient treatment records showing a diagnosis of degenerative disc disease (DDD) of shoulder and lumbar spine. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Provide an examination by an appropriate examiner to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file the examiner is asked to respond to the following: 

(a)  Indicate all psychiatric disorders currently shown, to include anxiety and depression.

(b)  For any currently diagnosed psychiatric disorder, determine whether such disorder had its onset during his period of active duty or is otherwise related to it.  

**Please address the Veteran's lay assertions that he was subjected to discrimination in the military and was isolating himself.  See August 2011 hearing testimony. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  Provide the Veteran with a VA examination by an appropriate examiner to determine the nature and etiology of his currently diagnosed fibromyalgia. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to opine as to: 

Whether it as likely not (50 percent or greater) that any fibromyalgia had its onset during active service or is otherwise related to it. 

While a complete review of the record is imperative, attention is called to the following: 

(i) The Veteran's lay assertions that he experienced symptoms related to fibromyalgia in-service, to include but not limited to depression and anxiety, diarrhea, and muscle pain. 

(ii)  A note from Dr. L.O.M.F indicating that the Veteran's complaints of body aches in 1987 were signs of fibromyalgia, which at the time was not a known diagnosis. 

(iii)  A 2011 letter from Dr. J.P.R. indicating that the Veteran had a long history of body aches and fibromyalgia. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  After completing any other development that may be warranted, readjudicate the service connection claims for stomach condition (reopened), arthritis, an acquired psychiatric disorder, and fibromyalgia on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


